Citation Nr: 0327762	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  02-07 106	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John W. Kim, Law Clerk


INTRODUCTION

The veteran had active military service from April 1973 to 
July 1976.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
by the RO which denied the claim of service connection for a 
right knee disorder.

REMAND

The veteran and his representative contend, in substance, 
that he has a right knee disorder which was incurred in 
service.  He claims that he injured his right knee in basic 
training.

The Veterans Claims Assistance Act of 2000 (hereinafter VCAA) 
is applicable to the veteran's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West Supp. 2002); 38 U.S.C.A. 
§ 3.159(c).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

The Board observes that the September 26, 2001 letter from 
the RO to the veteran is too generic to fulfill the notice 
requirements under the VCAA.  Even though the veteran signed 
the bottom of the letter acknowledging that he has received 
proper notice under the VCAA, the record fails to demonstrate 
such.  The RO should issue the veteran a VCAA letter which 
clearly and specifically informs him of the evidence 
necessary to substantiate the claim of service connection.  
Additionally, he should be informed of which portion of that 
information and evidence, if any, is to be provided by him 
and which portion, if any, VA will attempt to obtain on his 
behalf.  

A May 2003 Travel Board hearing raises the question as to 
whether the veteran has received medical treatment for a 
right knee disorder.  The RO should afford the veteran an 
opportunity to submit medical records pertaining to any right 
knee treatment.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  Ask the veteran to identify, by name, 
address, and approximate (beginning and 
ending) dates, all health care providers 
who have treated him for a right knee 
disorder, since his discharge from active 
military service in 1976 to the present 
date.  Obtain records from each health 
care provider the veteran identifies.  

2.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim.  The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the claimant and which part, if any, 
the RO will attempt to obtain on behalf 
of the veteran.  Additionally, the RO 
should ensure that the letter complies 
with the notification requirements as 
discussed in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
and that it is consistent with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002).  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

3.  If the benefit sought on appeal is 
not granted, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




